t c memo united_states tax_court ramona l mitchell petitioner v commissioner of internal revenue respondent docket no filed date larry d harvey for petitioner miles b fuller for respondent this opinion supplements our prior opinion 138_tc_324 supplemental memorandum opinion haines judge this case is before the court on petitioner’s motions to vacate decision pursuant to rule and to reconsider our opinion in 138_tc_324 mitchell i pursuant to rule we will grant petitioner’s motion to vacate the decision in order to consider and rule on petitioner’s motion to reconsider our opinion for the reasons that follow we will deny petitioner’s motion to reconsider petitioner’s motion in petitioner’s motion petitioner alleges that this court erred in relying on 136_tc_294 kaufman ii which was affirmed in part vacated in part and remanded in part by the court_of_appeals for the first circuit in 687_f3d_21 1st cir kaufman iii petitioner makes various other claims which we will address below unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar the irs originally filed a motion for summary_judgment with this court on date in ruling on the motion for summary_judgment in 134_tc_182 kaufman i we disallowed any deductions for the easement contribution but found genuine issues of material fact remaining with regard to the cash contribution deduction and the irs’ imposition of penalties in a second opinion after a trial on the reserved issues this court on continued background in mitchell i we made findings_of_fact which we incorporate herein by reference for convenience and clarity we repeat below the facts relevant to our disposition of petitioner’s motion and we supplement those facts as appropriate to provide a complete background statement in charles and ramona mitchell bought a 105-acre parcel of land from clyde sheek in mancos colorado for dollar_figure the parcel was unimproved ie it had no buildings only partial fencing no utilities and no domestic water access was from a two-lane gravel road maintained by the county the mitchells installed a two-inch water line from the northern boundary of the 105-acre parcel in with electrical lines added in the mitchells’ son blake and his wife melody built a home on the 105-acre parcel continued date in 136_tc_294 kaufman ii aff’d in part vacated in part and remanded in part 687_f3d_21 1st cir reaffirmed its ruling on the easement but held that the taxpayers were entitled to deduct their dollar_figure cash contribution on their return as opposed to their return and were liable for only a small penalty for negligence in claiming the deduction for the earlier year montezuma county assessor’s records describe the parcel as acres the land records describe it a sec_105 acres we will use acres for purposes of this opinion in subsequently a by 100-foot shop and a 900-square-foot guesthouse were built on the parcel in charles purchased an additional acres bordering the south boundary of the 105-acre parcel from sheek for dollar_figure sheek did not want all cash he wanted retirement income consequently after a downpayment of dollar_figure the balance of dollar_figure was to be paid in installments of dollar_figure per year plus interest a promissory note was signed and secured_by a deed_of_trust recorded in the records of montezuma county colorado in date as a result of the two purchases the mitchells owned acres of ranchland in the southern portion of the mancos valley lone canyon ranch charles and petitioner built their own home at lone canyon ranch in and charles began having health problems in date the mitchells formed c l mitchell properties l l l p a family limited_partnership partnership lone canyon ranch was transferred to the partnership subject_to the deed_of_trust as were other investments including a rental property and cash and securities although charles was named the general_partner it soon became the name of the limited_partnership was later changed to lone canyon ranch limited_liability limited_partnership evident that he could not carry out his management duties consequently blake took over the management duties charles eventually died of his illness in on date the partnership granted a conservation_easement on the south acres of unimproved land to montezuma land conservancy conservancy the parties executed a deed of conservation_easement in gross at the time the easement was granted the deed_of_trust securing the debt to sheek was not subordinated to the conservation_easement held by conservancy from to the partnership had the money to pay off the promissory note which the deed_of_trust secured at any time there were no lawsuits potential or otherwise all bills were paid payments on the promissory note to sheek were current and casualty insurance was in place two years after the conservation_easement was granted sheek agreed to subordinate his deed_of_trust to the conservation_easement but received no consideration for the subordination on date sheek signed the subordination to deed of conservation_easement in gross subordination agreement in the mitchells hired william b love appraisals inc love to appraise the conservation_easement granted to conservancy as of date love determined that the conservation_easement had a market_value of dollar_figure love issued an appraisal report for the partnership on date love appraisal the partnership claimed a dollar_figure charitable_contribution_deduction which flowed through to its two partners charles and petitioner equally charles and petitioner claimed a dollar_figure charitable_contribution_deduction on their joint federal_income_tax return dated date return charles and petitioner attached form_8283 noncash charitable_contributions to their return along with a copy of the love appraisal on date respondent mailed a notice_of_deficiency to petitioner disallowing her charitable_contribution_deduction respondent determined that petitioner had not met the requirements of sec_170 alternatively respondent determined that if petitioner had met the requirements of sec_170 the amount of the charitable_contribution_deduction was dollar_figure petitioner timely filed a petition with this court on date because of limitations on itemized_deductions claimed on schedule a itemized_deductions only dollar_figure of the charitable_contribution_deduction could be claimed on the return respondent in his pretrial memorandum conceded that if a charitable_contribution_deduction was allowed the amount of the deduction would be dollar_figure in mitchell i respondent argued that petitioner’s conservation_easement was not protected in perpetuity and thus was not a qualified_conservation_contribution specifically respondent argued that petitioner failed to satisfy the requirements of sec_1_170a-14 income_tax regs subordination regulation and sec_1_170a-14 income_tax regs proceeds regulation we held that the requirements of the subordination regulation are strict requirements that may not be avoided and that petitioner had failed to satisfy the requirements of the subordination regulation as a result we held petitioner had failed to meet the requirements of sec_170 and denied her charitable_contribution_deduction i motions to reconsider and to vacate discussion motions to reconsider and to vacate are governed by rule sec_161 and sec_162 respectively those rules establish filing deadlines but provide no guidance on when the court should grant or deny such motions in the absence of more specific guidance we look to caselaw and the federal rules of civil procedure see rule b the decision to grant a motion to reconsider or to vacate lies within the discretion of the court 110_tc_440 motion to reconsider kun v commissioner tcmemo_2004_273 motion to vacate aff’d 157_fedappx_971 9th cir motions to reconsider are generally intended to correct substantial errors of fact or law and allow the introduction of newly discovered evidence that the moving party could not have introduced by the exercise of due diligence in the prior proceeding 131_tc_185 reconsideration is not the appropriate forum for rehashing previously rejected legal arguments or tendering new legal theories to reach the end result desired by the moving party estate of quick v commissioner t c pincite motions to vacate are generally not granted absent a showing of unusual circumstances or substantial error eg mistake inadvertence surprise excusable neglect newly discovered evidence fraud or other reason justifying relief see eg fed r civ p b 69_tc_999 importantly an intervening change in the law can warrant the granting of both a motion to reconsider and a motion to vacate see alioto v commissioner tcmemo_2008_185 in alioto v commissioner tcmemo_2006_199 the court had held that it lacked jurisdiction over stand-alone sec_6015 cases after congress expanded the court’s jurisdiction to include such cases see tax relief and health care act of pub_l_no div c sec_408 sec_120 stat pincite the taxpayer filed timely motions to reconsider and to vacate which the court granted see alioto v commissioner tcmemo_2008_185 we agree that the court correctly applied the caselaw as it existed at the time the court issued alioto i alioto v commissioner t c memo however we disagree that the motion for reconsideration should be denied after the court’s decision in alioto i the law and the court's jurisdiction changed fn ref omitted petitioner asks us to grant petitioner’s motion in the light of the partial vacating of kaufman ii by the court_of_appeals for the first circuit see 687_f3d_21 in petitioner’s motion petitioner argues that this court should follow the approach taken by the court_of_appeals for the first circuit and reconsider its opinion specifically petitioner argues that the conservation_easement deed protected the proceeds to be paid to conservancy in perpetuity upon termination of the conservation_easement and thus under the approach taken in kaufman iii the conservation_easement deed satisfied the requirements of sec_1 170a- g income_tax regs ii legal background a qualified_conservation_contribution a taxpayer is generally allowed a deduction for any charitable_contribution made during the taxable_year sec_170 a charitable_contribution is a gift of property to a charitable_organization made with charitable intent and without the receipt or expectation of receipt of adequate_consideration see 490_us_680 477_us_105 see also sec_1_170a-1 and income_tax regs while a taxpayer is generally not allowed a charitable_contribution_deduction for a gift of property consisting of less than an entire_interest in that property an exception is made for a qualified_conservation_contribution see sec_170 b iii a qualified_conservation_contribution is a contribution of a qualified_real_property_interest to a qualified_organization which is made exclusively for conservation purposes sec_170 see also sec_1 170a- a income_tax regs respondent concedes that there was a contribution of a qualified_real_property_interest and that at the time of the contribution conservancy was a qualified_organization under sec_170 therefore we focus on the third requirement ie whether petitioner’s contribution of the conservation_easement to conservancy was exclusively for conservation purposes a contribution is made exclusively for conservation purposes only if it meets the requirements of sec_170 124_tc_258 aff’d 471_f3d_698 6th cir sec_170 provides that a contribution shall not be treated as exclusively for conservation purposes unless the conservation_purpose is protected in perpetuity sec_1_170a-14 income_tax regs elaborates on the enforceability-in-perpetuity requirement paragraph g provides generally that in order for a conservation_easement to be enforceable in perpetuity the interest in the property retained by the donor must be subject_to legally enforceable restrictions that will prevent uses of the retained_interest inconsistent with the conservation purposes of the donation the various subparagraphs of paragraph g set forth many of these legally enforceable restrictions mitchell i t c pincite paragraph g addresses mortgages and in pertinent part provides that no deduction will be permitted for an interest in property which is subject_to a mortgage unless the mortgagee subordinates its rights in the property to the right of the donee organization to enforce the conservation purposes of the gift in perpetuity paragraph g is entitled remote future event and addresses events that may defeat the property interest that has passed to the donee organization it provides that a deduction will not be disallowed merely because on the date of the gift there is the possibility that the interest will be defeated so long as on that date the possibility of defeat is so remote as to be negligible paragraph g is entitled extinguishment and recognizes that after the donee organization’s receipt of an interest in property an unexpected change in the conditions surrounding the property can make impossible or impractical the continued use of the property for conservation purposes subdivision i of paragraph g provides that those purposes will nonetheless be treated as protected in perpetuity if the restrictions limiting use of the property for conservation purposes are extinguished by judicial proceeding and all of the donee’s proceeds from a subsequent sale_or_exchange of the property are used by the donee organization in a manner consistent with the conservation purposes of the original contribution subdivision ii of paragraph g is entitled proceeds and in pertinent part provides f or a deduction to be allowed under this section at the time of the gift the donor must agree that the donation of the perpetual conservation restriction gives rise to a property right immediately vested in the donee organization with a fair_market_value that is at least equal to the proportionate value that the perpetual conservation restriction at the time of the gift bears to the value of the property as a whole at that time for purposes of this paragraph g ii that proportionate value of the donee’s property rights shall remain constant accordingly when a change in conditions gives rise to the extinguishment of a perpetual conservation restriction under paragraph g i of this section the donee organization on a subsequent sale exchange or involuntary_conversion of the subject property must be entitled to a portion of the proceeds at least equal to that proportionate value of the perpetual conservation restriction b mitchell i in mitchell i petitioner first argued that she met the requirements of the subordination regulation because sheek subordinated his deed_of_trust to the deed of conservation_easement in two years after the grant of the conservation_easement petitioner argued that the subordination regulation had no requirement as to when the mortgagee must subordinate its claim to that of the donee organization we held that though the subordination regulation is silent as to when a taxpayer must subordinate a preexisting mortgage on donated property in order for a conservation_easement to be protected in perpetuity at the time of the gift ie the time the deduction is taken the taxpayer must have satisfied the requirements of sec_170 and specifically the subordination regulations thus we held that the regulation requires that a subordination agreement be in place at the time of the gift next petitioner argued that we must read the subordination regulation in tandem with the so-remote-as-to-be-negligible standard in sec_1 170a- g income_tax regs she argued that the probability of her defaulting on the sheek promissory note on date was so remote as to be negligible thus petitioner argued that possibility should be disregarded under the so-remote-as-to-be-negligible standard in determining whether the conservation_easement is enforceable in perpetuity relying on our prior discussions of the so-remote-as-to-be-negligible standard in kaufman ii and carpenter v commissioner tcmemo_2012_1 carpenter i we found that the so-remote-as-to-be-negligible standard could not be used to avoid a specific requirement of the regulations ie the subordination regulation the judicial proceeding requirement of sec_1_170a-14 income_tax regs and the proceeds regulation finally petitioner argued that she entered into an oral agreement with sheek with respect to the use of lone canyon ranch and that the oral agreement provided the necessary protection required by sec_170 we disagreed and held that the oral agreement had no effect on sheek’s ability to foreclose on the property and extinguish the conservation_easement agreement had petitioner defaulted on her promissory note thus the oral agreement failed to comply with the requirements of the subordination regulation petitioner also argued that she had satisfied the requirements of the proceeds regulation however having found that petitioner failed to meet the requirements of the subordination regulation we did not need to make a determination on this issue to make our decision c kaufman iii in lorna and gordon kaufman the taxpayers bought a single-family rowhouse in the south end of boston subject_to local restrictions in the taxpayers contributed to a donee organization a facade easement on their single- family rowhouse at the time of contribution the property was subject_to a mortgage the mortgagee agreed to subordinate the mortgage to the conservation_easement deed in favor of the donee organization however the mortgagee retained a prior claim to all proceeds of condemnation and to all insurance proceeds resulting from any casualty of the property the taxpayers claimed a charitable_contribution_deduction equal to the value they assigned to the facade easement the commissioner disallowed the deduction because the taxpayers had failed to meet the requirement of the proceeds regulation that the charity receive a proportionate share of proceeds following judicial extinguishment of the facade easement and a subsequent sale of the property in kaufman ii the taxpayers argued that though the mortgagee may have had a prior claim to condemnation proceeds over the donee that did not absolve lorna kaufman of her obligation to make good on the donee’s entitlement to a pro_rata share of the proceeds realized from the sale or involuntary_conversion of the property as a result the taxpayers claimed the various agreements satisfied the requirements of the proceeds regulation this court found the donee’s contractual right against the taxpayer to a share of the proceeds to be insufficient to satisfy the requirements of sec_1_170a-14 income_tax regs stating w e think it the intent of the drafters of sec_1_170a-14 income_tax regs that the donee have a right to a share of the proceeds and not merely a contractual claim against the owner of the previously servient estate kaufman ii t c pincite the taxpayers also argued that sec_1_170a-14 income_tax regs should be read in tandem with sec_1_170a-14 income_tax regs the taxpayers hypothesized a very low probability of occurrence of a set of events that would deprive the charity of its proportional share of proceeds following judicial extinguishment of the facade easement and subsequent sale of the property they concluded that the possibility of such deprivation was so remote as to be negligible and thus had to be disregarded under the so-remote-as-to-be- negligible standard in determining whether the facade easement was enforceable in perpetuity this court in kaufman ii found that the so-remote-as-to-be-negligible standard does not modify the proceeds regulation specifically we held that i t is not a question as to the degree of improbability of the changed conditions that would justify judicial extinguishment of the restrictions nor is it a question of the probability that in the case of judicial extinguishment following an unexpected change in conditions the proceeds of a condemnation or other sale would be adequate to pay both the bank and the charity as we said in kaufman v commissioner t c pincite the requirement in sec_1_170a-14 income_tax regs that the charity be entitled to its proportionate share of the proceeds is not conditional petitioners cannot avoid the strict requirement in sec_1_170a-14 income_tax regs simply by showing that they would most likely be able to satisfy both their mortgage and their obligation to the charity kaufman ii t c pincite the court_of_appeals for the first circuit agreed kaufman iii f 3d pincite on appeal the court_of_appeals for the first circuit in kaufman iii held for the taxpayers finding the commissioner’s reading of sec_1_170a-14 income_tax regs unreasonable the court_of_appeals noted the superpriority of tax_liens to most prior claims and determined that the commissioner’s reading of sec_1_170a-14 income_tax regs would defeat the purpose of the statute specifically the court_of_appeals stated the irs reads the word entitled in the extinguishment regulation to mean gets the first bite as against the rest of the world a view the tax_court accepted in reading entitled to mean ha s an absolute right kaufman ii t c pincite but a grant that is absolute against the owner-donor is also an entitlement black’s law dictionary 7th ed entitle defined as t o grant a legal right to collins english dictionary 10th ed to give a person the right to do or have something and almost the same as an absolute one where third-party claims here the bank’s or the city’s are contingent and unlikely kaufman iii f 3d pincite the commissioner also argued that the taxpayers failed to meet the requirements of sec_1_170a-14 income_tax regs a provision in the agreement between the taxpayers and the donee stated that nothing in the conservation_easement deed_of_trust shall be construed to limit the donee’s right to give its consent to changes in the conservation_easement deed or to abandon some or all of its rights thereunder the commissioner argued that this provision was a blank check to the donee to consent to any type of change irrespective of its compatibility with the donation’s conservation_purpose thus the easement failed to include the necessary restrictions that would prevent uses inconsistent with the conservation_purpose as required by sec_1_170a-14 income_tax regs the court_of_appeals rejected the commissioner’s argument citing a similar argument made in 646_f3d_6 d c cir aff’g tcmemo_2009_208 the court_of_appeals held that t he language of paragraph g nowhere suggests the stringent outcome that the irs seeks to ascribe to it and the consequences of the reading would be to deprive the donee organization of flexibility to deal with remote contingencies kaufman iii f 3d pincite iii whether kaufman iii requires this court to reconsider its opinion in mitchell i petitioner argues that the court_of_appeals for the first circuit’s opinion in kaufman iii is an intervening change in law and requires this court to reconsider its opinion in mitchell i specifically petitioner argues that in the light of the court_of_appeals for the first circuit’s emphasis on the destination of proceeds upon extinguishment of a conservation_easement in kaufman iii this court should take an overall approach in analyzing the in-perpetuity requirement of sec_170 and sec_1_170a-14 income_tax regs and focus on any proceeds resulting from an extinguishment of the conservation easements petitioner argues that if there were an extinguishment in this case conservancy would receive its proportionate share of any proceeds from the extinguishment because the partnership had an obligation and sufficient funds to pay conservancy its proportionate share of proceeds from an extinguishment of the conservation_easement that conservancy is bound by law to discharge its exempt_purpose upon receipt of such proceeds and thus any such proceeds are protected in perpetuity which is the goal of the law petitioner also argues that since the partnership had sufficient funds to discharge the debt related to the sheek mortgage at any time before the subordination this was a functional equivalent of a subordination respondent argues that kaufman iii does not apply to this case specifically respondent argues that kaufman iii does not represent an intervening change in law for purposes of this case that petitioner has misread kaufman iii that kaufman iii did not address the subordination regulation upon which this court based its opinion in mitchell i and that kaufman iii is not binding in the present case we agree with respondent under 54_tc_742 aff’d 445_f2d_985 10th cir the court will follow the clearly established position of a court_of_appeals to which a case is appealable however we will give effect to our own views in cases appealable to courts that have not yet decided the issue id this case is appealable to the court_of_appeals for the tenth circuit absent stipulation otherwise see sec_7482 the court_of_appeals for the tenth circuit has not yet ruled on the issue of whether a taxpayer who failed to subordinate a conservation_easement deed at the time of the gift of the conservation_easement has met the requirements of the subordination regulation kaufman iii addressed legal issues different from the one present in this case kaufman iii addressed the proper interpretation of the proceeds regulation and in particular the breadth of the donee organization’s entitlement to proceeds from the sale exchange or involuntary_conversion of property following the judicial extinguishment of a perpetual conservation restriction burdening the property the court_of_appeals held that it was sufficient that the donee organization have a right to postextinguishment proceeds that was absolute against the owner-donee of the burdened property kaufman iii f 3d pincite conservancy’s right to postextinguishment proceeds was not determinative in mitchell i as we ruled that petitioner had failed to meet the subordination regulation and therefore we need not discuss the postextinghishement proceeds petitioner would draw a general_rule with respect to the in-perpetuity requirement from the analysis of the court_of_appeals for the first circuit in kaufman iii petitioner states the regulation emphasizes perpetuating an easement’s purpose as opposed to the conservation_easement itself the proceeds are protected which is the goal of the law we disagree with petitioner’s interpretation of kaufman iii nowhere in kaufman iii did the court_of_appeals for the first circuit state a general_rule that protecting the proceeds from an extinguishment of a conservation_easement would satisfy the in-perpetuity requirements of sec_1_170a-14 income_tax regs generally petitioner further argues that there was a functional subordination of the conservation_easement to the sheek mortgage at the time of the gift to conservancy because the partnership had sufficient funds to discharge the debt related to the sheek mortgage at all times before the actual subordination two years later we reject this argument there is no functional subordination contemplated in sec_1_170a-14 income_tax regs nor do we intend to create such a rule petitioner also argues that we held in carpenter i that the regulation in paragraph g merely creates a safe_harbor and that given the opinions in kaufman iii and simmons the entire regulation could and should be read as a safe_harbor we rejected a similar argument in carpenter v commissioner tcmemo_2013_172 at in which we found that the specific provisions of sec_1_170a-14 income_tax regs such as paragraph g are mandatory and may not be ignored we find the same to be true for the subordination regulation which like paragraph g is a specific provision of sec_1 170a- g income_tax regs as a result of the foregoing we find that the holding in kaufman iii does not apply to this case and thus does not constitute an intervening change in law which would justify granting petitioner’s motion iv colorado law petitioner also argues that colorado law creates restrictions that protect the conservation_easement and thus this court should reconsider its opinion in mitchell i petitioner is simply trying to argue a new legal theory with respect to colorado law as we have previously stated reconsideration is not the appropriate forum for rehashing previously rejected legal arguments or tendering new legal theories to reach the end result desired by the moving party estate of quick v commissioner t c pincite v conclusion petitioner has not presented any newly discovered evidence or cited an intervening change in the law that would warrant granting petitioner’s motion in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered
